Citation Nr: 1455626	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  10-40 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension to include as secondary to service-connected disability.


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board remanded this issue in April 2014 for further evidentiary development.  As will be discussed in more detail below, there has not been substantial compliance with the remand directives.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that another remand is necessary as the opinion provided by the VA examiner in August 2014 is inadequate.  In this regard, the examiner determined that the Veteran's hypertension is less likely than not incurred in or caused by active military service.  She observed that there was one documented elevated blood pressure on his enlistment examination dated in June 1969, but his repeated blood pressure was 118/62.  She also noted that he had an elevated blood pressure reading at discharge.  The examiner only recited the evidence of record and did not provide any reasoning that connects the facts to her opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connected the two.").  With respect to the issue of whether the Veteran's hypertension is secondary to his service-connected PTSD, the examiner provided the opinion that it is less likely than not caused by or aggravated by the Veteran's service-connected PTSD.  The examiner explained that the Veteran's blood pressure seemed well-controlled, there was no documentation of multiple pharmacological agents used to treat his blood pressure and he had been on the same medication since 2006.  It appears that the examiner did not provide any explanation for the conclusion that the Veteran's hypertensive disorder is not proximately due to the Veteran's service-connected psychiatric disability.  In light of the foregoing, the Board concludes that the VA opinions are not adequate and a remand is necessary for another medical opinion.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA opinion with respect to the Veteran's service connection claim for hypertension.  The claims file, including a copy of this remand, must be made available for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  The examiner is requested to review all pertinent records associated with the claims file (particularly the blood pressure readings during service and separation examination) and offer an opinion as to whether the Veteran's hypertension is at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to the Veteran's active military service.  If the answer is negative, then the examiner is asked to provide an opinion on whether it is at least as likely as not (i.e., a fifty percent or greater probability)  the Veteran's hypertension was caused by or aggravated by his service-connected psychiatric disability and/or type II diabetes mellitus.

The examiner should explain the reasoning for his or her opinion to include the evidence relied upon and rejected in reaching the opinion.  

2. Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to service connection for hypertension based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




